DETAILED ACTION
This office action is based on the claim set submitted and filed on 05/25/2020.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 are drawn to a system, and Claims 12-20 are drawn to a method and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims represent an abstract idea of a series of steps that recite a process for providing a decision support for predicting best treatment strategy. This abstract idea could have been performed by a human user along with mathematical calculation but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to identify performance measure for which both the instant claims and the abstract idea are defined as Mental process.
Independent claim 1 recites the steps of: 
“model[ing] a decision-making process as a dynamic state-transition process comprising a series of states and actions, generate[ing] a kernel function that captures the similarity between any two states, which is an approximate divergence function between their future distributions of pathways, based on applying a state embedding learning technique to sequential clinical records; determine[ing] an empirical parametrized or non-parametrized transition model and an empirical reward function based on the sequential clinical records and providing statistical confidence bounds for the estimated transition model and its predictions; generate[ing] a sequence of converging solutions towards an optimal value function and an optimal decision policy that maps the optimal decision for each possible state; obtain[ing] one or more policies based on at least one of the converging solutions, the one or more policies can be used to prescribe actions sequentially along a series of states; use[ing] either one or more the optimized policies obtained in the previous step or any user-specified policy to compute and predict at least one probabilistic future clinical pathway that a patient would go through conditioned on the patient's current records; use[ing] either one or more optimized policies obtained in the previous step or any user-specified policy to compute and predict the posterior probability distribution of two or more most likely clinical pathways that a patient would go through conditioned on the patient's current records; use[ing] either one or more optimized policies obtained in the previous step or any user-specified policy to compute and predict the overall financial cost or other specified outcome and the estimated value's statistical confidence region; receive[ing] input from a user relating to a single health-related episode”

Independent claim 12 recites analogues steps recited in claim 1.

The limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, determining an empirical model, providing statistical confidence bounds, generating a sequence of converging for optimal values, compute and predict at least one probabilistic future, compute and predict the posterior probability distribution, compute and predict the overall financial cost, which are Mathematical Concepts. Using data providing clinical pathways, clinical records, policies data to determine a probabilistic future clinical pathway of a patient, posterior probability distribution of pathways, and financial cost are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed, evaluated, and determine a pathway for treatment using known data are steps of observing, evaluating, judgment and opinion which are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements such as “computing devices, processors” that implements the identified abstract idea, see (Applicant, para 0125). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h). Additionally, the claims reciting the step of “transmit[ting]”, “display[ing]” which are analyzed as a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see: MPEP § 2106.05(g). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant 0009, 0046) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. The claims as a whole are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not present improvements to another technology or technical field and the additional elements amount to no more than: (1) a generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. computer), see MPEP 2106.05(h); and the generic computer components merely perform generic computer functions (i.e. retrieving/obtaining/ collecting data, processing, determining information, transmitting, display information); and/ or (2) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. As described in MPEP 2106.05(d)(II)(i) transmitting data over a network has been found to be a well-understood, routine, and conventional activity, see, Symantec; TLI Communications LLC v. AV Auto. LLC; and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent Claims 2-11and 13-20 include all of the limitations of claim(s) 1 and 12 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claims 4-7, 11, 14-15, and 17-18 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claim 2-3, 8-10, 13, 16, and 19-20 the claim(s) recites limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element such as “database, processors”, that, under the broadest reasonable interpretation, covers performance using human mind but for, the recitation of the generic computer components that implements the identified abstract idea, see (Applicant, 0125). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processors” to perform the noted steps and only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Allowable Subject Matter
Claims 1-20 are allowed for the following reason(s):

Regarding independent claim 1 and 12, none of the prior art teach or fairly suggests the limitation “a. one or more processors configured to extract features in a lowdimensional space in order to identify one or more policies, by:
i. modeling a decision-making process as a dynamic state-transition process comprising a series of states and actions, and generate a kernel function that captures the similarity between any two states, which is an approximate divergence function between their future distributions of pathways, based on applying a state embedding learning technique to sequential clinical records;
ii. determining an empirical parametrized or non-parametrized transition model and an empirical reward function based on the sequential clinical records and providing statistical confidence bounds for the estimated transition model and its predictions;
iii. generating a sequence of converging solutions towards an optimal value function and an optimal decision policy that maps the optimal decision for each possible state;
iv. obtaining one or more policies based on at least one of the converging solutions, the one or more policies can be used to prescribe actions sequentially along a series of states;
v. using either one or more the optimized policies obtained in the previous step or any user-specified policy to compute and predict at least one probabilistic future clinical pathway that a patient would go through conditioned on the patient's current records;
vi. using either one or more optimized policies obtained in the previous step or any user-specified policy to compute and predict the posterior probability distribution of two or more most likely clinical pathways that a patient would go through conditioned on the patient's current records;
vii. using either one or more optimized policies obtained in the previous step or any user-specified policy to compute and predict the overall financial cost or other specified outcome and the estimated value's statistical confidence region” in claim 1, and 
“b. obtaining one or more policies based on at least one converging solution, the one or more policies can be used to prescribe actions sequentially along a series of states; c. using the one or more policies to compute and predict at least one probabilistic future clinical pathway that a patient would go through conditioned on the patient's current records” in Claim 12.
The closest prior art of record is/are:
Erpenbach et al. (US 2020/0035359–“Erpenbach”) Erpenbach discloses determine a treatment path for a medical condition(s) and rank the treatments based on probability confidence and cost of each treatment to identify optimal current and future treatment. 
Snow, JR, et al. (US 2017/0169173 –“Snow JR”) Snow, JR discloses clinical pathways episodes providing a statistical analysis comprising actual and expected cost using current trends to forecast future trends. 
NPL Duan et al. discloses reinforcement learning utilizing Markov process and the transition kernel using aggregation/disaggregation distributions to estimate aggregation model from Markov transition data.
NPL – Sun et al. discloses analyzing Markov state trajectories or pathways and capturing process dynamics using low-dimensional state.
However, the cited references fail to individually disclose, or suggest when combined, the all limitations and features as recited in the claims such computing statistical confidence region, obtaining policies based on converging solution 
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically using specific steps for generating a sequence of converging solutions to obtain policies and optimize polices to compute posterior probabilities of two or more pathways as disclosed in the claimed invention.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2020/0035359		Cognitive Systems for Generating Prospective Medical Treatment Guidance
US 2017/0169173		System for Adapting Healthcare Data and Performance Management Analytics
Duan et al.			“State Aggregation Learning from Markov Transition Data
Sun et al.			“Learning low-dimensional state embeddings and metastable clusters from time series data”
The references are relevant since it discloses analyzing clinical pathways for developing optimized treatment using artificial intelligence and Markov process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626